Citation Nr: 1817976	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-20 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased, initial disability rating in excess of 40 percent from September 1, 2010 to April 8, 2013, and an increased disability rating in excess of 40 percent from August 1, 2013 for cubital tunnel syndrome of the right upper extremity.

2.  Entitlement to an increased, initial disability rating in excess of 30 percent from September 1, 2010 to June 3, 2012, and an increased disability rating in excess of 30 percent from October 1, 2012 for cubital tunnel syndrome of the left upper extremity.


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1974 to November 1974, May 1979 to August 1986; and from May 1988 to August 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Presently, jurisdiction is with the RO in Baltimore, Maryland.

In the March 2011 rating decision, the RO granted service connection for cubital tunnel syndrome of the right upper extremity, assigning a 10 percent disability rating effective September 1, 2010; and service connection for cubital tunnel syndrome of the left upper extremity, assigning a 10 percent disability rating effective September 1, 2010.  

Subsequently, in a March 2017 rating decision, the RO granted the Veteran's increased disability rating claims for cubital tunnel syndrome of the right and left upper extremities.  With respect to the right upper extremity, the RO assigned a 40 percent disability rating effective September 1, 2010 to April 8, 2013; a 100 percent disability rating effective June 4, 2012 to July 31, 2013, due to an ulnar transposition surgery; and a 40 percent disability rating effective August 1, 2013. With respect to the left upper extremity, the RO assigned a 30 percent disability rating effective September 1, 2010 to June 3, 2012; a 100 percent disability rating effective June 4, 2012 to September 30, 2012, due to an ulnar transposition surgery; and a 30 percent disability rating effective October 1, 2012.  

In February 2016, the Board remanded this matter for further development; namely to obtain additional treatment records and to afford the Veteran another VA examination, each of which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order). 

FINDINGS OF FACT

1.  At no time during the appeal period did the Veteran demonstrate a "griffin claw" deformity of the right upper extremity.

2.  At no time during the appeal period did the Veteran demonstrate a "griffin claw" deformity of the left upper extremity.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 40 percent from September 1, 2010 to April 8, 2013, and an increased disability rating in excess of 40 percent from August 1, 2013 for cubital tunnel syndrome of the right upper extremity have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.27, 4.124a, Diagnostic Code (DC) 8516, 8616 (2017).

2.  The criteria for an initial disability rating in excess of 30 percent from September 1, 2010 to June 3, 2012, and an increased disability rating in excess of 30 percent from October 1, 2012 for cubital tunnel syndrome of the left upper extremity have not been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.27, 4.124a, Diagnostic Code (DC) 8516, 8616.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a letter received by the VA in March 2017, the Veteran expressed satisfaction with the March 2017 rating decision noted above.  However, he did not explicitly withdrawal the claims on appeal.  Thus, the Board must address whether a further increased rating for cubital tunnel syndrome for either extremity is warranted.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claim remains in controversy where less than the maximum available benefit has been awarded).

Preliminarily, the Board notes the applicable DC is 8616 for neuritis of the ulnar nerve.  38 C.F.R. § 4.124a.  DC 8616 shares the same diagnostic criteria prescribed for DC 8516 for paralysis of the ulnar nerve.  Under the diagnostic criteria set forth, a 10 percent disability rating is warranted if there is mild incomplete paralysis of either the major or minor extremity; a 20 percent disability rating is warranted if there is moderate, incomplete paralysis of the minor extremity; a 30 percent disability rating is warranted if there is moderate, incomplete paralysis of the major extremity, or severe, incomplete paralysis of the minor extremity; a 40 percent disability rating is warranted for severe, incomplete paralysis of the major extremity; a 50 percent disability rating is warranted for complete paralysis of the minor extremity; and a 60 percent disability rating is warranted for complete paralysis of the major extremity.  

Complete paralysis is demonstrated by the "griffin claw" deformity due to flexor contraction of the ring and little fingers with very marked atrophy in the dorsal interspace as well as the thenar and hypothenar eminences; loss of extension of ring and little fingers as evidenced by the inability to spread the fingers (or reverse) with the inability to adduct the thumb; or weakened flexion of the wrist.  

In this case, 38 C.F.R. § 4.69 (2017) is applicable in determining the major and minor extremities.  Pursuant to 38 C.F.R. § 4.69 (2017), for purposes of a dominant rating, the handedness is to be determined by the evidence of record, or testing on VA examination. 

Given the March 2017 rating decision granted the maximum ratings for severe, incomplete paralysis of the minor and major extremities, the Board focus is whether the evidence of record establishes complete paralysis at any time during the appeal period.  

In furtherance of this claim, the Veteran was first afforded a VA examination in September 2010.  September 2010 Miscellaneous Neurological Disorders VA Examination Report.  At that time, he stated he lost feeling in his left and right hands, mainly involving the fourth and fifth digits bilaterally.  This was brought on by leaning on his elbows while typing, sitting, or resting.  Overhead movement also caused loss of feeling as well as pain in the fourth and fifth digits and the ulnar aspect of the forearm and arm.  

Upon examination, the VA examiner noted the Veteran was right-handed.  Generally, the VA examiner found there was decreased mobility; decreased manual dexterity; problems with lifting and carrying; difficulty reaching; lack of stamina; weakness or fatigue; decreased strength in the upper extremities; and pain.  The VA examiner did not provide sufficient detail as to enable the Board to determine the severity of any of these manifestations.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007), citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994); see also June 2014 VA Form 9 (the Veteran contested the adequacy of the September 2010 VA examination).  Consequently, the probative value of the September 2010 VA examiner's findings is limited to confirmation of his symptomatology.

Following the September 2010 VA examination, during a May 2011 consultation, the Veteran reported suffering from bilateral tingling of the distal medial forearm, hand, and fingers.  While he described bilateral weakness in his hands, he denied any weakness in his fingers or the limbs.  May 2011 WRNMMC Consult Result.  Upon examination, in pertinent part, the treatment provider found no evidence of hypothenar atrophy, thenar atrophy, and no interosseous atrophy of the hands.  Id.; May 2011 WRNMMC Physical Medicine and Rehabilitation (noted normal muscle tone and bulk throughout the bilateral upper extremities).  Neither hand was observed to be clumsy or awkward.  Further, there was no weakness in his wrists.  May 2011 WRNMMC Consult Result.  A June 2011 WRNMMC Orthopedic Total Joint Treatment Note confirmed these findings. 

Subsequently, during a March 2012 orthopedic appointment, the Veteran relayed continued numbness and tingling in the bilateral small fingers, with flare-ups of pain in the shoulders and elbows as well as numbness and tingling in the hands.  March 2012 KACC Orthopedic Hand Clinic Treatment Note.  Despite his report of a history of "curling of the ring and small fingers," the treatment provider observed that he had difficulty making a full fist with the left hand.  Significantly, the treatment provider made no specific findings as to the presence of a "griffin claw" deformity or factors contributing to such a deformity.  

Two years later, during an April 2014 orthopedic appointment, the Veteran averred that he continued to experience numbness and pain in his small and ring fingers bilaterally.  April 2014 KACC Orthopedic Hand Clinic Treatment Note.  As a result, he was dropping objects due to poor grip strength, and he could not type on his keyboard due to numbness.  Upon examination, in addition to reduced strength with finger abduction and handgrip, the treatment provider noted reduced wrist strength with extension and flexion, which were both scored at 4/5.  Id.; see also April 2016 Peripheral Nerve Conditions VA Examination Report (noted muscle strength is scored from 0/5, indicating no muscle movement, to 5/5, indicating normal muscle strength).  Even so, the treatment provider made no finding as to the presence of a "griffin claw" deformity or any other factors contributing to such a deformity.  April 2014 KACC Orthopedic Hand Clinic Treatment Note.

Just a month later, a May 2014 WRNMMC Physical Medicine and Rehabilitation Electrodiagnostic Study documented normal muscle tone and bulk throughout the bilateral upper extremities upon examination, with the exception of the finger flexors in the bilateral ulnar distribution.  While the treatment provider noted he was able to complete the Phalen's test, the treatment provider also recorded that he was not able to fully flex the fourth and fifth digits when asked to make a fist.  Nonetheless, the treatment provider made no findings as to presence of a "griffin claw" deformity or any factors contributing to such a deformity.  

The Veteran was examined by the VA once more in April 2016.  April 2016 Peripheral Nerve Conditions VA Examination Report.  At that time, he reported continuing to suffer from numbness, tingling, pain, and weakness in his upper extremities bilaterally.  

Following examination, the VA examiner concluded the Veteran had severe, incomplete paralysis of the upper extremities bilaterally.  In reaching this conclusion, the VA examiner found he had moderate intermittent pain bilaterally; moderate paresthesias and/or dysesthesias bilaterally; as well as severe numbness bilaterally.  His muscle strength was reduced with gripping bilaterally, with a score of 4/5, indicating active movement against some resistance.  However, in all other respects his muscle strength was normal.  Even though the VA examiner found there was muscle atrophy of the first dorsal interossei, no similar findings were included as to the thenar and hypothenar eminences.  Moreover, the VA examiner did not assess the muscle atrophy of the first dorsal interossei to be very marked.  Furthermore, by indicating there were no other pertinent physical findings, complications, conditions, signs, or symptoms, the VA examiner excluded the flexor contraction of the ring and little fingers; the loss of extension of ring and little fingers or its reverse; and the inability to adduct the thumbs.

Thereafter, in October 2016, during a neurosurgery appointment, the Veteran reported continued numbness and tingling in his hands, which resolved over the course of two to three hours after waking up.  October 2016 BAMC-FSH Neurosurgery Treatment Note.  Following examination, the treatment provider documented that he showed diffuse weakness throughout, including the wrist flexors and extensors, which was scored at 4/5.  However, that was the extent of the treatment provider's relevant findings. 

The relevant medical evidence of record ends in December 2016.  A December 2016 BAMC-FSH Neurosurgery Treatment Note documented the Veteran had bilateral fourth and fifth digit numbness even after his cubital tunnel releases and ulnar transpositions.  Upon examination, the treatment provider concluded his muscle strength was normal.  Of importance, the treatment provider made no findings as to presence of a "griffin claw" deformity or any other factors contributing to such a deformity.

Similarly, a December 2016 Treatment Note (a neurological consultation) revealed the Veteran relayed suffering from paresthesias and pain in the upper extremities first thing in the morning, which sometimes improved as the day progressed.  Following examination, in relevant part, the provider did not make any specific findings as to the loss of extension of ring and little fingers or its reverse, or the inability to adduct the thumbs.  The provider observed the Veteran moved the upper extremities well; demonstrated full flexor and extensor strength of the wrists; and had normal muscle tone and bulk.  This provider's  findings seemingly exclude the factors contributing a  "griffin claw" deformity.  Moreover, this provider did not expressly find the presence of such a deformity.  

Based on the foregoing, at no time during the relevant period did the Veteran demonstrate the requisite "griffin claw" deformity.  Therefore, the Board finds the preponderance of the evidence does not support a disability rating in excess of 40 percent for the major extremity or 30 percent for the minor extremity at any time during the appeal period.   See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) (holding that where an increase in the disability rating is at issue, staged ratings are appropriate when the factual findings show distinct time periods where the veteran exhibited symptoms that would warrant different ratings).  

Ordinarily, the Board's inquiry does not end here.  The Board must also consider increased evaluations under other potentially applicable DCs.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also 38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (holding that the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the other conditions).  

Here, the only other symptom raised by the record is scarring on the right and left upper extremities due to ulnar transposition surgeries.  See April 2016 Scars/Disfigurement VA Examination Report; see also June 2014 VA Form 9 (the Veteran expressly requested a separate disability rating for scarring of the right and left upper extremities due to ulnar transposition surgeries).  As the RO granted separate disability ratings for a scar of the right upper extremity as well as a scar of the left upper extremity in its March 2017 rating decision, no further consideration is necessary. 



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial disability rating in excess of 40 percent from September 1, 2010 to April 8, 2013, and an increased disability rating in excess of 40 percent from August 1, 2013 for cubital tunnel syndrome of the right upper extremity is denied.

Entitlement to an initial disability rating in excess of 30 percent from September 1, 2010 to June 3, 2012, and an increased disability rating in excess of 30 percent from October 1, 2012 for cubital tunnel syndrome of the left upper extremity is denied.



____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals














Department of Veterans Affairs


